Title: From Alexander Hamilton to John Jay, 3 September 1800
From: Hamilton, Alexander
To: Jay, John


New York Sep 3. 1800
Dear Sir
I thank you for your three letters in compliance with my request. They contain what I desired. But as they mingle the fact, respecting the communication of my letter to you to Lord Grenville, which I always understood to be confidential, I will thank you to send me a certificate of the sentiment which you recollect to have been given by me, and I will beg you to let it be as full and as explicit as your memory will serve.
A french family (Dupont’s) very good people, from kind heartedness, interest themselves in the misfortune of the person mentioned in the inclosed paper. It is to no purpose to tell them that according to the statement itself nothing can be done. I will thank you to enable me to disembarrass myself of importunity by telling them some result of the transmission to you. Their object is a pardon.
Very respectfully & truly   Dr Sir   Yr Obed serv
AH
Gr. Jay
